Citation Nr: 1615459	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hernia disorder.  


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska.  Jurisdiction of the claim is now with the RO in Waco, Texas.  

This matter was previously remanded by the Board in January 2012 and June 2013 remands.  It has been returned to the Board for appellate consideration.  

REMAND

The Veteran filed a claim of entitlement to service connection for an umbilical hernia in August 2009.  In contemporaneous VA treatment records, the Veteran is documented presenting with an umbilical hernia, complaining he had experienced symptoms of the hernia for the previous five years.  In September 2009, the Veteran underwent an umbilical hernia repair.  The Veteran argues this condition had onset during his active service.  

Service treatment records show that, when examined for entry into active duty in April 1968, the Veteran reported that he had a ruptured hernia, and it was noted that he had a bilateral herniorrhaphy.  On examination, he was noted to have bilateral herniorrhaphy scars and found qualified for active service.  Subsequent service treatment records do not discuss treatment for a hernia disorder.  When examined for separation in July 1969, the Veteran again reported a history of a ruptured hernia, and it was noted that he had a bilateral herniorrhaphy.  On examination at that time, a hernia disorder was not noted.  Notwithstanding these records, the Veteran has argued a hernia occurred as a result of an injury sustained in 1969 when the Veteran was stacking ammunition.  

Pursuant to the Board's June 2013 remand, VA afforded the Veteran an examination for his umbilical hernia claim in March 2014.  During the clinical interview, the Veteran reiterated that his job during service involved pulling and pushing heavy objects, primarily in ammunition dumping.  The Veteran reported that he believed his umbilical hernia started during his active service while performing such duties, noting that at the time of the incident, he felt a burning sensation in the abdomen which lasted a few seconds.  He also denied any bulging or palpable mass in that area at the time of his active service or for long after his separation from service.  The Veteran reported feeling a bulge around his belly button in approximately 2004, occasionally feeling pain with lifting objects.  The examiner noted the Veteran's history of an inguinal hernia, with a surgical repair occurring around 1962.  The examiner also noted the Veterans' history of having an umbilical hernia with a repair surgery occurring in September 2009.  

On examination, the Veteran had large abdominal obesity with an incision site below the umbilicus.  The abdomen was without any new hernias.  The examiner concluded that it was less likely than not that the Veteran's umbilical hernia was incurred in, aggravated by, or otherwise related to his active duty.  The examiner noted that absent any medical documentation during the Veteran's active service or shortly after, she was unable to comment further without resorting to mere speculation.  She explained that umbilical hernias in adults were acquired, rather than congenital, and were associated with obesity, abdominal distension, ascites, and pregnancy.  

Regrettably, this opinion is inadequate for adjudication purposes.  Despite noting the Veteran's reports of in-service abdominal pain, the examiner did not account for these reports in the provided opinion or rationale regarding these statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his hernia disorder claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.   

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's umbilical hernia had onset during the Veteran's active service or was caused by his active service.  Specifically, the examiner is asked to address the Veteran's assertions made during the March 2014 VA examination that he felt a pain in his abdomen during his active duty while pushing and pulling ammunition during his active duty.  

A complete rationale should be provided for any conclusions rendered.  

2.  Readjudicate the claim on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	

_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




